Case 1:19-cv-09035-DLC Document 29-1 Filed 11/12/19 Page 1 of 10

 

UNITED STATES DISTRICT COURT

patngan kc AENA EAE =a RAE
ee earn ote ot NAMM ES

 

SOUTHERN DISTRICT OF NEW YORK DaSpe SDs ¥
X bOCUNS wl

SPIN MASTER, LTD.

  

PM MICAT LS mee

woh

Case No. 19-cv-9035 (DLC) (KHP)

Plaintiff,

 

 

 

~ against -
E. MISHAN & SONS, INC.

Defendant.

 

Xx

STIPULATION AND PROPOSED| PROTECTIVE ORDER

IT IS HEREBY STIPULATED, pursuant to F.R.C.P. 26(c) and 29, by and between
Plaintiff SPIN MASTER, LTD. (‘Plaintiff’), and Defendant E. MISHAN & SONS, INC. d/b/a
Emson (“Defendant”), and, subject to the approval of the Court pursuant to F.R.C.P. 26(c), that
the following Stipulation and Protective Order (“Order”) shall govern the handling of discovery
documents and information, which shall consist of documents, depositions, deposition exhibits,
interrogatory responses, admissions, and any other materials produced, given or exchanged by and
among the parties and any non-parties in connection with discovery in this action (collectively
“information”):

1. Information designated as “CONFIDENTIAL” or “ATTORNEYS EYES ONLY”
(collectively, the “Confidentially Designated Information”) under this Order shall be used solely
for purposes of the preparation and trial of this action and any related appellate proceeding (the
“Litigation’”) and for no other purpose, including without limitation any commercial or business
purpose, absent the prior written consent of the Producing Person (as defined in Paragraph 2) ot

leave of the Court.

 

 
Case 1:19-cv-09035-DLC Document 29-1 Filed 11/12/19 Page 2 of 10

2. The term “Producing Person” shall mean any party or non-party who produces or
discloses information in the Litigation. The term “Receiving Party” shall mean any person to
whom information is produced or disclosed in the Litigation.

3. Information may be designated “CONFIDENTIAL” by any Producing Person or
its Counsel if the Producing Person has a good-faith belief that the information is the Producing
Person’s confidential or proprietary business information, which may include but is not limited to
(i) confidential product or service information; (ii) confidential business plans, forecasts or data;
(iii) confidential financial plans, forecasts or data; (iv) confidential operational plans, forecasts or
data; (v) customer or supplier identification; or (vi) sales data and information. The designation
shall be made at the time of delivery of the information to the Receiving Party. The designation
shall be made by marking the words “CONFIDENTIAL” or “CONFIDENTIAL — SUBJECT TO
PROTECTIVE ORDER” on the face of the document or materials so designated.

4. Information may be designated “ATTORNEYS EYES ONLY” if the Producing
Person deems the information to be particularly sensitive, so that even its limited use by the
Receiving Party in connection with the Litigation would risk the loss of a significant competitive
advantage (e.g., current and highly confidential business plans or strategies, commercial, financial,
customer, personnel or personal information). The designation shall be made at the time of delivery
of the information to the Receiving Party. The designation shall be made by marking the words
“ATTORNEYS EYES ONLY” or “ATTORNEYS EYES ONLY--SUBJECT TO PROTECTIVE
ORDER” on the face of the document or materials so designated.

5. Any Producing Person or counsel for such Person may designate deposition or other
testimony as “CONFIDENTIAL” or “ATTORNEYS EYES ONLY.” Such designation may be
made either on the record during the testimony or at any time within 14 days after receipt of the
transcript of the testimony. All transcripts shali be treated as ATTORNEYS EYES ONLY until
the expiration of 14 days after receipt of the transcript unless the Producing Person designates

otherwise.
Case 1:19-cv-09035-DLC Document 29-1 Filed 11/12/19 Page 3 of 10

6. Information designated as “CONFIDENTIAL” and any summaries or
reproductions of the information shall not be disclosed to any person except:

(a) The parties, including all officers, directors, managers and employees of the
parties, including in-house counsel, to whom disclosure is reasonably necessary for managing the
Litigation;

(b) Counsel of record for the parties (excluding in-house counsel) and persons
in that counsel’s employ who are assisting in the conduct of the Litigation;

{c) Experts retained to testify at trial or a hearing, or consultants retained or
engaged by a party in preparation for trial (collectively “Consultants”), and persons in their employ
who are assisting in the conduct of the Litigation, each of whom has been identified in accordance
with Paragraph 10 and has signed an Undertaking;

(d) The Court, including any appellate court and Court personnel assisting the
Court in its adjudicative functions, and the jury;

(e} Persons who either prepared or previously received the information,

® Stenographic reporters and/or video operators engaged by a party or the
Court for purposes of the Litigation, provided such disclosure is made in connection with the duties
of the reporter and/or video operator in the Litigation;

(g) Outside photocopying, translation, document management, and exhibit
preparation services engaged by a party for purposes of the Litigation; and

(h} Any person whom the Producing Person agrees in writing or on the record
at a deposition or court proceeding may be shown the information.

7. Information designated as “ATTORNEYS EYES ONLY” and any summaries or
reproductions of the information shall not be disclosed to any person except the persons identified
in subsections (b) through (h) of Paragraph 6 above.

8. Notwithstanding the provisions of Paragraphs 6 and 7, this Order shall not
(a) prevent any Producing Person from using or disclosing its own Confidentially Designated

3

 
Case 1:19-cv-09035-DLC Document 29-1 Filed 11/12/19 Page 4 of 10

Information as it deems appropriate, (b) preclude any party from disclosing to a current or former
employee, officer, director, or Consultant of a Producing Person, during the testimony of that
employee, officer, director, or Consuitant, any information provided by the Producing Person, or
(c) preclude or limit any party from the lawful use of any information obtained lawfully from a
source other than the Producing Person. Except as provided under subsection (b) above, ary person
in attendance during such testimony to whom disclosure is not permitted under the terms of this
Order shall be required to depart the room and shall remain absent during any testimony related to
the Confidentially Designated Information.

9. Receipt of information designated as CONFIDENTIAL or ATTORNEYS EYES
ONLY shall not constitute an admission by a Receiving Party or evidence that the information is
appropriately designated by the Producing Person. A Receiving Party may at any time request that
the Producing Person or the Court reclassify (a) ATTORNEYS EYES ONLY Information as either
Confidential Information or non-confidential information or (b) CONFIDENTIAL Information as
non-confidential information. Confidentiaily Designated Information shall be treated pursuant to
its designation unless and until (a) the Producing Person agrees to redesignate the information, or
(b) the Court rules that information so designated is not of the character defined in Paragraphs 3
and 4 or otherwise redesignates the information. The burden of proof in any motion challenging
the designation of information as CONFIDENTIAL or ATTORNEYS EYES ONLY
INFORMATION shall be on the Producing Person to justify the appropriateness of the
designation, but no such motion shall be made until after the Receiving Party and the Producing
Person have, in good faith, attempted to resolve any dispute concerning the appropriateness of the
designation.

10. Before a party may disclose to a person identified in Paragraph 6(c) (the “Proposed
Recipient”) another person’s Confidentially Designated Information, (a) the party shall furnish to
the Producing Person the identity and current resume or curriculum vitae of the Proposed

Recipient, (b) the party shall identify to the Producing Person all current or former relationships

4

 

 
Case 1:19-cv-09035-DLC Document 29-1 Filed 11/12/19 Page 5 of 10

between the Proposed Recipient and any party, and (c) the Proposed Recipient shall complete and
sign an undertaking in the form of Exhibit A, attached hereto. The Producing Person will have five
business days to object, in a writing stating the basis for the objection, to the disclosure of
Confidentially Designated Information to the Proposed Recipient. The parties shall then confer,
immediately and in good faith, to resolve their differences. If the parties are unable to resolve their
differences, the Producing Person may apply within five business days after the conference to the
Court for appropriate relief, and no disclosure shall be made to the Proposed Recipient during that
five-business-day period. The burden is on the Producing Person to demonstrate good cause why
its Confidentially Designated Information should not be shown to the Proposed Recipient. During
the time the Court considers the request, the Confidentially Designated Information at issue shall
not be shown to the Proposed Recipient. Due to time constraints for disclosures relating to
Plaintiff’s preliminary injunction motion (Dkt. 15), the five-business-day periods described in this
paragraph are shortened to one business day for any expert retained to testify at the preliminary
injunction hearing or consultants retained or engaged by a party in preparation for that hearing.

ll. All signed Undertakings shall be retained by counsel for the party employing the
person(s) who signed an Undertaking for the duration of the Litigation.

12. This Order is not intended to change the procedure by which any discovery of

Consultants proceeds under the Federal Rules of Civil Procedure, including Rule 26(b)(4).

 

Confidentially Designated Information used or relied upon by a Consultant shall not lose its status

as Confidentially Designated Information solely because it is used or relied upon by the

 

Consultant.

13. ‘Filing Papers with the Court. ee

{a} All Confidentially Designated information at is filed wi

a
pleadings, mottdns, or other Cotirt papers that disclose Confidentially Designated Li.

ation shall be filed under seal and‘kept under seal until further order of the

  
 

e Court and any

   

 
Case 1:19-cv-09035-DLC Document 29-1 Filed 11/12/19 Page 6 of 10

A -?
“a
Court. The parties shall limit disclosures ef Confidentially Designated Information

in documents submitted to the Court to those instances when absolutely necessary.

(b) All Confidentially Designated Information filed under se4l shall be submitted to t

  
    
 
  
 

Clerk of the Court in asealed envelope conspicuously bearing (i) the caption Of this
“
formation,” or “Attomeys Eyes Only

d by Court Order

action, (ii) the désignation “Confidential

 

’. (iii) the notation: “Fited Under Seal--Gove

      
 

[Date of this Order]__,” and (iv) a concise‘inventory of the conte.
f the envelope which shall not disclose the
Designated Information.
14. ‘Ifa Receiving Party or its consultant eccives a subpoena from a non-party to the
Litigation seeking production or other disclosure of Confidentially Designated Information,
telephonic and written notice shall immediately be given to counsel for the Producing Person,
identifying the information sought and arranging for transmission of a copy of the subpoena.
Where possible, at least ten business days’ notice before production or other disclosure shall be
given. In no event, absent Court order, shall production or disclosure of Confidentially Designated
Information be made before notice is given. This Order shall not be construed as requiring the
Receiving Party to seek relief from the subpoena or to challenge or appeal any order of a court of
competent jurisdiction requiring production of the information at issue.

15. The parties shall instruct all court reporters and video operators employed by them
in the Litigation that no copy of any transcript that is designated in part or in whole as
CONFIDENTIAL or ATTORNEYS’ EYES ONLY, and no copy of any exhibit that is designated
in part or in whole as CONFIDENTIAL or ATTORNEYS’ EYES ONLY, shall be prepared for,
or furnished by the reporter to, any person other than to counsel for the parties and the deponent
or his or her counsel.

16. The provisions of this Order shall survive the conclusion of this Litigation, whether

by settlement, judgment or otherwise, and shall continue in full force and effect. Within sixty days
6

    
Case 1:19-cv-09035-DLC Document 29-1 Filed 11/12/19 Page 7 of 10

after the final termination of the Litigation, each Receiving Party shall destroy or return to the
Producing Person all Confidentially Designated Information provided by that Producing Person.
Each law firm representing a party or a deponent may keep and not destroy one copy of all court
pleadings and briefs containing Confidentially Designated Information, one copy of all deposition,
court hearing or trial transcripts containing Confidentially Designated Information, and copies of
documents incorporating or referring to the Confidentially Designated Information which are
inextricably intermingled with the work product of that party’s counsel. All documents retained
by counsel that contain Confidentially Designated Information shall remain subject to this Order.
The Court shall retain jurisdiction to enforce this Order after the termination of the Litigation.

17. If Confidentially Designated Information is disclosed to any person other than in a
manner authorized by this Order, the person first learning of the disclosure shall immediately
inform the Producing Person whose information was disclosed, and shall work in good faith with
that Producing Person to retrieve the information. Nothing in this paragraph shall limit the
remedies to which such Producing Person may be entitled as a result of the disclosure.

18. This Order shall not constitute (a) an agreement to produce any information in
discovery not otherwise agreed upon or required to be produced, (b) a waiver of any right to object
to any discovery in this or any other action, and (c) a waiver of any claim of immunity or privilege
with regard to any information.

19. The inadvertent or mistaken disclosure of any Confidentially Designated
Information by a Producing Person, without a designation permitted by Paragraphs 3 and 4, shall
not constitute a waiver of any claim that the information is entitled to protection under this Order,
provided the Producing Person gives prompt written notice of the desired designation to all parties
after discovery of such inadvertent or mistaken disclosure. Along with notice of inadvertent or
mistaken disclosure, the Producing Person shall provide properly marked information to each party
to whom the information was disclosed. Upon receipt of the properly marked information, the

Receiving Party shall (a) return to the Producing Person, or destroy, the improperly marked
7

 

 
Case 1:19-cv-09035-DLC Document 29-1 Filed 11/12/19 Page 8 of 10

information that was initially produced, and (b) if a disclosure of that information was made to a
person to whom disclosure would not have been permitted if the information were properly
marked, identify the person(s) to whom such disclosure was made.

20. Pursuant to Federal Rules of Evidence 502(d): The production of privileged or
work-product protected documents, electronically stored information ("ESI") or information,
whether inadvertent or otherwise, is not a waiver of the privilege or protection from discovery in
this case or in any other federal or state proceeding. This Order shall be interpreted to provide the
maximum protection allowed by Federal Rule of Evidence 502(d). Inadvertently produced
privileged or protected information and all copies thereof shall promptly be returned to the
Producing Person upon request. After a request to return such information has been made, no use
shall be made of such information other than to challenge the propriety of the asserted privilege,
and such information shall not be disclosed to anyone who has not already been given access to
the information.

21. The parties agree to be bound by this Order once executed by the parties and
pending the entry of this Order.

22. In the event that any Confidentially Designated Information is used at trial or in a
court hearing in the Litigation, counsel shall confer regarding procedures to protect the
confidentiality of, and minimize disclosure of, the Confidentially Designated Information used in
the court proceeding.

23. The Court reserves the right, upon a motion of any party or on its own, to amend or
modify this Order as circumstances and justice may dictate. This Order shall not prevent any party
or non-party from applying to the Court for further or other protective orders or for modifications
of this Order. This Order also may be amended by the written agreement of counsel for the parties

and any non-party who has produced Confidentially Designated Information subject to this Order,

if filed with the Court for approval. ; ,
fot
ot yf af G
Case 1:19-cv-09035-DLC Document 29-1 Filed 11/12/19 Page 9 of 10

Dated: November 12, 2019

/s/ Kevin N. Ainsworth
Kevin N. Ainsworth
kainsworth@mintz.com
Kaitlyn A, Crowe
kacrowe@mintz.com
Mintz Levin Cohn Ferris Glovsky and
Popeo, P.C.

666 Third Avenue

New York, NY 10017
Tel; 212.692.6745

Fax: 212.983.3115

Attorneys for Plaintiff Spin Master, Ltd.

/s/ John Zaccaria

John Zaccaria

Bradley Corsello

Alan Federbush

Brian J. Doyle

NOTARO, MICHALOS & ZACCARIA
P.C.

100 Dutch Hill Road, Suite 240
Orangeburg, NY 10962

Tel: (845) 359-7700

Fax: (845) 359-7798

Attorneys for Defendant
FE, Mishan & Sons, Inc.

ORDER

Pursuant to the stipulation of the parties and for good cause shown, IT IS HEREBY

ORDERED as set forth above.

Dated:

 

 

U.S. DISTRICT JUDGE

 
